Exhibit 10.6

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Agreement”) is made and entered into as of
May 26, 2005, by and between Michael E. Little (“Little”), Wm. Stacy Locke
(“Locke”), Pioneer Drilling Company (“Pioneer”) and WEDGE Energy Services,
L.L.C. (“WEDGE” and, collectively with Little and Locke, the “Shareholders”).

 

WHEREAS, the Shareholders and Pioneer are parties to the Voting Agreement dated
as of May 11, 2000 (the “Voting Agreement”);

 

WHEREAS, Pioneer and WEDGE are parties to the Debenture Purchase Agreement dated
as of July 3, 2002, as amended by the First Amendment to Debenture Agreement
dated as of December 23, 2002 (the “Debenture Purchase Agreement”);

 

WHEREAS, in March 2005, Pioneer issued and sold 6,945,000 shares of its common
stock and WEDGE and Little, participating as selling shareholders, sold
6,945,000 and 600,000 shares of Pioneer common stock, respectively, pursuant to
an underwritten public offering (the “Offering”); and

 

WHEREAS, as a result of the Offering, WEDGE now beneficially owns less than 10%
of the total issued and outstanding shares of common stock of Pioneer on a fully
diluted basis calculated in accordance with the “treasury method”;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I - TERMINATION

 

1.1           Termination of Voting Agreement.  The Voting Agreement and the
obligations of Pioneer and the Shareholders thereunder are hereby terminated in
their entirety, effective as of the date hereof.  Any registration rights
relating to shares of common stock of Pioneer granted by Pioneer to Little under
the Voting Agreement or under any other agreement are hereby terminated in their
entirety, effective as of the date hereof.

 

1.2           Termination of Debenture Purchase Agreement.  The Debenture
Purchase Agreement and the obligations of Pioneer and WEDGE thereunder are
hereby terminated in their entirety, effective as of the date hereof.

 

ARTICLE II - MISCELLANEOUS

 

2.1           Counterparts; Delivery by Facsimile.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
The delivery of an executed counterpart of this Agreement by facsimile shall be
deemed to be valid delivery thereof.

 

2.2           Severability. If any provision of this Agreement is held invalid
or unenforceable, all other provisions will not be affected. With respect to the
provision held invalid or unenforceable, the parties to this Agreement will
amend this Agreement as necessary to effect the original intent of the parties
to this Agreement as closely as possible.

 

--------------------------------------------------------------------------------


 

2.3           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Texas, without regard to principles
of conflict of laws thereof that would result in the application of the laws of
any other jurisdiction.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly signed
as of the date first above written.

 

 

PIONEER DRILLING COMPANY

 

 

 

 

 

By:

/s/ Wm. Stacy Locke

 

 

 

Wm. Stacy Locke

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Michael E. Little

 

 

 

Michael E. Little

 

 

 

 

 

 

By:

/s/ Wm. Stacy Locke

 

 

 

Wm. Stacy Locke

 

 

 

 

 

 

WEDGE ENERGY SERVICES, L.L.C.

 

 

 

 

 

By:

/s/ Richard E. Blohm, Jr.

 

 

 

Name: Richard E. Blohm, Jr.

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 